Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the limitation “each layer” in lines 14-15 should be changed to “each of the plurality of layers” to provide proper antecedent basis and avoid ambiguity with regard to which layer is being referred to by the limitation(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations "the center", “the wall”, “the tube” in line 13 on page 6, and “the passage” in line 14 on page 6.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claims 16-18 are presented in the amended claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5730712 (hereinafter referred as “Falkvall”), in view of US 2004/0195165 (hereinafter referred as “Bernard”).
Regarding claim 1, Falkvall teaches a hollow fiber membrane module (fig. 3B), comprising: 
a hollow fiber membrane bundle formed of a plurality of aligned hollow fiber membranes; a case (11) in which the hollow fiber membrane bundle is accommodated; and 
a short-path prevention body (12) that blocks a flow of a to-be-treated liquid (dialysate) in a gap between the hollow fiber membrane bundle and the case (refer fig. 3B), and 
a first port (Dialysate in port) that communicates with the inside of a case body is provided at a portion of the case body of the case near a first open end such that the cylindrical first port protrudes outward from an outer peripheral surface of the case body (refer fig. 3B), 
wherein the short-path prevention body is in contact with the hollow fiber membrane bundle (refer element 12 in fig. 3B), and the short-path prevention body is provided on a downstream side of the liquid flow-in port that allows the to-be-treated liquid to flow in around the plurality of aligned hollow fiber membranes in the case and protrudes from an inner surface of the case (refer element 12 in fig. 3B).
Falkvall discloses that the short-path prevention body (12) is provided at a length l = 0.15L, wherein L is fiber length (refer fig. 3A, C10/L11-17).  Falkvall discloses that “depending upon the desired relationship of “uf” to “UF” and upon the desired “first amount” represented by the “UF” the constriction 12 can be placed at any of the various locations along the length L” C10/L11-17. Therefore, Falkvall establishes that location of the short-path prevention body (12) is result effective variable to control filtration rates. Selecting the location to control and achieve desired filtration rates would have been obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Falkvall does not explicitly disclose whether the first port has a cylindrical shape or some other shape. However, providing cylindrical ports is well known in the art and selection of shape would have been an obvious matter of design choice to one of ordinary skill in the art since shape of the first port connector would not have changed principal operation of the apparatus.
Falkvall discloses that the liquid flow-in port is provided near the first open end of the body (refer dialysate in port near the first open end), and a liquid flow-out port is provided near a second opening end opposite side from the first open end (refer dialysate out port).
Falkvall does not disclose that the fibers are potted at the ends and fixed to the housing, and that the housing has a length of about 5 to 50 cm.
Bernard filter for an extracorporeal blood circuit including a bundle of hollow fibers having an end section encased in a potting material, wherein the end section of potting material has an end surface with open ends of the fibers distributed throughout the end surface (abstract, fig. 2, fig. 3), and that the fiber bundle has a length of 22.5 cm (refer paragraph [0037]).
Falkvall and Bernard are analogous inventions in the art of filter devices for blood treatment. It would have been obvious to one of ordinary skill in the art to provide known configuration of potting material fixing the hollow fiber membrane bundle to the housing in the module of Falkvall because Bernard establishes that such configuration is well known in the art. Selection of housing length would have been an obvious matter of design choice to one of ordinary skill in the art because Bernard discloses that it is known in the art to use fibers having a length of about 22.5 cm and it is evident from drawings of Bernard and Falkvall that the housing length is substantially same as the fiber lengths. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Falkvall does not disclose any other partitions other than the short-path prevention body in the housing that changes flow of liquid to be treated.
Regarding claim 5, Falkvall teaches that the short-path prevention body has an annular shape that surrounds the hollow fiber membrane bundle over an entire circumference (Fig. 3Bm C4/L55-65).
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (fig. 20), in view of US 4367139 (hereinafter referred as “Graham”), and US 2015/0314057 (hereinafter referred as “Labib”). 
Regarding claim 1, in [0005] and [0020] of the instant specification, applicant admitted that fig. 20 is a conventional external-circulation type hollow fiber membrane module and therefore is a prior art.
Fig. 20 discloses an external circulation-type hollow fiber membrane module, comprising: 
a hollow fiber membrane bundle (3310) in which a plurality of hollow fiber membranes is bundled in a tubular shape so that a cavity is formed inside (there are spaces between membranes enabling liquid flow); and 
a case (3114) in which the hollow fiber membrane bundle is accommodated, 
wherein a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (3316) while an end surface of each of the plurality of hollow fiber membranes is open, 
a cylindrical first port (3124) that communicates with the inside of a case body is provided at a portion of the case body of the case near3 a first open end such that the cylindrical first port protrudes outward from an outer peripheral surface of the case body (refer fig. 20).
Fig. 20 discloses that the first port (3124) is at a first open end of the cylindrical body, and a second port (3122c) is at a second end opposite the first end.
Fig. 20 does not disclose that the module comprises a short-path prevention body that blocks a flow of a to-be-treated liquid in a gap between the hollow fiber membrane bundle and the case, wherein a distance from a position of a central axis of the cylindrical first port to a second end of the hollow fiber membrane bundle is set to dl1, in millimeters, and a distance from a position of the central axis of the cylindrical first port to the short-path prevention body is set to d12, in millimeters, and when the cylindrical first port is a liquid flow-in port, d12/d 11 is from 0.01 to 0.2, wherein the short-path prevention body is in contact with the hollow fiber membrane bundle, and the short-path prevention body is provided on a downstream side of the liquid flow-in port that allows the to-be-treated liquid to flow in around the plurality of aligned hollow fiber membranes in the case and protrudes from an inner surface of the case.
Graham teaches an external circulation type hollow fiber membrane module comprising: a hollow fiber membrane bundle (16) formed of a plurality of aligned hollow fiber membranes; a case (12) in which the hollow fiber membrane bundle is accommodated; and a short-path prevention body (20, 22) that blocks a flow of a to-be-treated liquid in a gap between the hollow fiber membrane bundle and the case, wherein at least a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (18) while an open state of an open end of each of the hollow fiber membranes is maintained, and the short-path prevention body is in contact with the bundle and provided on a downstream side of a liquid flow-in port that allows the to-be-treated liquid to flow in around the hollow fiber membranes in the case and protrudes from an inner surface of the case (refer figure, abstract, C8/L30-C9/L57). Graham discloses that the short-path prevention body provides rapid distribution of fluid within the bundle upon introduction of fluid (C9/L1-19).
It would have been obvious to one of ordinary skill in the art to modify the module of Fig. 20 with teachings of Graham to provide a short-path prevention body that blocks a flow of a to-be-treated liquid in a gap between the hollow fiber membrane bundle and the case, and wherein the short-path prevention body is in contact with the hollow fiber membrane bundle, and the short-path prevention body is provided on a downstream side of a liquid flow-in port that allows the to-be-treated liquid to flow in around the plurality of aligned hollow fiber membranes in the case and protrudes from an inner surface of the case to provide rapid distribution of fluid upon entering into the module.
Graham further discloses that the short-path prevention body (Flow diverter) is positioned proximate to the fluid ingress point (first port) since channeling frequently occurs in the region of the bundle at which the fluid is introduced and since the flow diverter can provide enhanced transverse fluid dispersion in the initial portion of the device (C5/L44-49). Graham further adds that the diverter is within about one-quarter of the length of the device to the fluid ingress means (C5/L45-55). Therefore, Graham establishes that it is important to position the short-path prevention body proximate to the first port and that it is within one-quarter of the length of the device.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." It would have been obvious to one of ordinary skill in the art through routine experimentation to optimize the distance between the first port and the short-path prevention body to achieve desired distribution of fluid proximate to the first port.
The combination of Fig. 20 and Graham does not disclose that the case body has a length of about 5 to 50 cm. However, selecting fiber and/or casing length would have been an obvious matter of choice to one of ordinary skill in the art since hollow fiber membrane module having different lengths of fibers are known in the art as evidenced by Labib (see table 2) to achieve desired filtration efficiency. 
Regarding claim 3, Graham further discloses that “the number of flow diverters which extend around the periphery of the bundle can vary widely. In some permeators, one flow diverter which extends around the periphery of the bundle may be adequate to provide suitable efficiencies of separation” C5/L30-36. Therefore, it is evident and obvious that the number of flow diverters (short-path prevention body) are a matter of design choice to achieve suitable efficiencies of separation.
Regarding claim 5, Graham further discloses that the flow diverters can be in any suitable configuration, e.g. an annular ring (C5/L13-18, C7/L23-28, C9/L1-6).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over instant Fig. 20 (Applicant admitted prior art) in view of Graham and Labib as applied to claim 1 above, and further in view of US 4756875 (hereinafter referred as “Tajima”).
Regarding claim 2, the combination of instant fig. 20, Graham and Labib does not teach that a bending resistance of the plurality of aligned hollow fiber membranes is at least 15 mN, and wherein the bending resistance is measured by a method according to JISL1096 using a sample including seven hollow fiber membrane bundles having a width of 25 to 26 mm and a length of 51 mm, in which the hollow fiber membranes are folded back in unitswherein a second end on an opposite side from the first end in the hollow fiber membrane bundle is not fixed in the case, and each of the plurality of aligned hollow fiber membranes at the second end of the hollow fiber membrane bundle correspond to a free end, of 32 hollow fiber membranes (32 fil).
Tajima teaches a module comprising a bundle of hollow fiber membrane wherein a plurality of hollow fiber membranes are bend in a U shape (abstract, fig. 3, fig. 4). Tajima further discloses that the fibers utilized in the invention are pliable or flexible, so that there are such advantages that they would not be broken by external force so that they can be handled readily and they can bend in various directions (C4/L21-34).
Fig. 20 and Tajima are analogous inventions in the art of hollow fiber membrane modules having fibers arranged in U-shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the hollow fiber membrane that are flexible in the module of modified Fig. 20 to ensure that the fibers would not be broken by external force so that they can be handled readily and they can bend in various directions. Tajima does not disclose specific range of bending resistance. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Selection of desired bending resistance would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired bending properties such that the fibers would not break during the use of the module. Use of different method of measuring bending resistance does not change the fact that membranes having flexibility is desired (as disclosed by Tajima) to ensure that membranes would not break during operation. 
Claims 6, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over instant Fig. 20 (Applicant admitted prior art) in view of Graham and Labib as applied to claim 1 above, and further in view of US 2016/0158670 (hereinafter referred as “Tanizaki”).
Regarding claim 6, the combination of instant fig. 20, Graham and Labib teaches limitations of claim 1 as set forth above. The combination does not disclose that each of the plurality of aligned hollow fiber membranes is a composite hollow fiber membrane that comprises a homogeneous layer having gas permeability and a porous support layer supporting the homogeneous layer.
Tanizaki teaches an external-perfusion hollow fiber membrane module comprising a hollow-fiber membrane bundle including a plurality of aligned hollow-fiber membranes; and a casing that houses the hollow-fiber membrane bundle, wherein the hollow-fiber membrane bundle has one end that is fixed to an inside of the casing by a potting portion in an open state (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15), that the hollow-fiber membrane is characterized by being a composite membrane including a homogeneous layer with gas permeability and a porous support layer supporting the homogeneous layer [0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use hollow fiber membranes in the module of modified Fig. 20 that is a composite hollow fiber membrane that comprises a homogeneous layer having gas permeability and a porous support layer supporting the homogeneous layer to enable use of the module in degassing applications.
Regarding claim 10, the combination of instant fig. 20, Graham and Labib teaches limitations of claim 1 as set forth above. The combination does not disclose that each of the plurality of aligned hollow fiber membranes is bundled in a state of being folded in a U-shape at a center in the length direction and fixed in the case by the potting portion while open ends on both sides of each of the plurality of aligned hollow fiber membranes maintain an open state at the first end.
Tanizaki teaches an external-perfusion hollow fiber membrane module comprising a hollow-fiber membrane bundle including a plurality of aligned hollow-fiber membranes; and a casing that houses the hollow-fiber membrane bundle, wherein the hollow-fiber membrane bundle has one end that is fixed to an inside of the casing by a potting portion in an open state (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15), the hollow-fiber membrane is folded back in a U-shape in the hollow-fiber membrane bundle, and both ends thereof are buried in the potting portion [0026], and that since the hollow-fiber membrane exhibits the U-shape, and a standing state is easily held, the excessive diffusion of the hollow-fiber membrane bundle can be suppressed, whereby the liquid can easily spread throughout the hollow-fiber membrane bundle and the efficiency of the degassing or the gas-liquid mixing can be improved [0046].
It would have been obvious to one of ordinary skill in the art to modify the module of modified Fig. 20 to include hollow fiber membrane bundle having U-shape to improve distribution of liquid throughout the membranes improving efficiency of the module as disclosed by Tanizaki.
Regarding claim 11, it is evident from fig. 2, fig. 6, and fig. 11 of Tanizaki that positions of ends of the respective hollow fiber membranes folded back in U-shapes are aligned on substantially the same plane at a second end of the hollow fiber membrane bundle on an opposite side from the first end.
Regarding claim 14, the combination of instant fig. 20, Graham and Labib teaches limitations of claim 1 as set forth above. The combination does not disclose that the plurality of aligned hollow fiber membranes is bundled in a state of being connected to each other by a warp.
Tanizaki teaches an external-perfusion hollow fiber membrane module comprising a hollow-fiber membrane bundle including a plurality of aligned hollow-fiber membranes; and a casing that houses the hollow-fiber membrane bundle, wherein the hollow-fiber membrane bundle has one end that is fixed to an inside of the casing by a potting portion in an open state (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). Tanizaki further teaches that the hollow-fiber membrane bundle has at least one place, which is provided with a warp fiber extending in a direction perpendicular to an extending direction to connect the plurality of the hollow-fiber membranes to each other [0028].
It would have been obvious to one of ordinary skill in the art to provide warp threads in the bundles of modified Fig. 20 to connect and hold the fibers and maintain standing state of the fibers and excessive diffusion of the fibers can be suitably suppressed as disclosed by Tanizaki (paragraph [0107]).
Claims 4, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158670 (hereinafter referred as “Tanizaki”), in view of US 4756875 (hereinafter referred as “Tajima”).
Regarding claim 4, Tanizaki teaches an external circulation-type hollow fiber membrane module, comprising: a hollow fiber membrane bundle (3) formed of a plurality of aligned hollow fiber membranes; and a case (2) in which the hollow fiber membrane bundle is accommodated, wherein at least a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (6) while an open state of an open end of each of the plurality of aligned hollow fiber membranes is maintained (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). 
Tanizaki further teaches that an outer diameter of each of the plurality of aligned hollow fiber membranes is 280 µm or less [0012]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Tanizaki further teaches that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013]; and that the hollow-fiber membrane bundle has a filling rate of from 20 to 50% in a cross section of the casing [0014].
Tanizaki does not teach that bending resistance of the plurality of aligned hollow fiber membranes is from 15 mN to 25 nm, and wherein the bending resistance is measured by a method according to JISL1096 using a sample including seven hollow fiber membrane bundles having a width of 25 to 26 mm and a length of 51 mm, in which the hollow fiber membranes are folded back in units of 32 hollow fiber membranes (32 fil).
Tajima teaches a module comprising a bundle of hollow fiber membrane wherein a plurality of hollow fiber membranes are bend in a U shape (abstract, fig. 3, fig. 4). Tajima further discloses that the fibers utilized in the invention are pliable or flexible, so that there are such advantages that they would not be broken by external force so that they can be handled readily and they can bend in various directions (C4/L21-34).
Tanizaki and Tajima are analogous inventions in the art of hollow fiber membrane modules having fibers arranged in U-shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the hollow fiber membrane that are flexible in the module of Tanizaki to ensure that the fibers would not be broken by external force so that they can be handled readily and they can bend in various directions. Tajima does not disclose specific range of bending resistance. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Selection of desired bending resistance would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired bending properties such that the fibers would not break during the use of the module. Use of different method of measuring bending resistance does not change the fact that membranes having flexibility is desired (as disclosed by Tajima) to ensure that membranes would not break during operation. 
Regarding claim 12, modified Tanizaki teaches limitations of claim 4 as set forth above. Tanizaki further teaches that both the first end of the hollow fiber membrane bundle formed by aligning a plurality of hollow fiber membranes in one direction and a second end on an opposite side from the first end are fixed in the case by potting portions, respectively (figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). 
Regarding claim 15, Tanizaki further teaches that the hollow-fiber membrane is characterized by being a composite membrane including a homogeneous layer with gas permeability and a porous support layer supporting the homogeneous layer [0011].
Regarding claim 16, Tanizaki further teaches that an outer diameter of each of the plurality of aligned hollow fiber membranes is 280 µm or less [0012]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 17, Tanizaki further teaches that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013].
Regarding claim 18, Tanizaki further teaches that the hollow-fiber membrane bundle has a filling rate of from 20 to 50% in a cross section of the casing [0014].
Claims 4, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0158670 (hereinafter referred as “Tanizaki”), in view of WO 2015/186831 (hereinafter referred as “Takeda”, refer US 2017/0144896 as English language equivalent).
Regarding claim 4, Tanizaki teaches an external circulation-type hollow fiber membrane module, comprising: a hollow fiber membrane bundle (3) formed of a plurality of aligned hollow fiber membranes; and a case (2) in which the hollow fiber membrane bundle is accommodated, wherein at least a first end of the hollow fiber membrane bundle in a length direction is fixed in the case by a potting portion (6) while an open state of an open end of each of the plurality of aligned hollow fiber membranes is maintained (abstract; figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). 
Tanizaki further teaches that an outer diameter of each of the plurality of aligned hollow fiber membranes is 280 µm or less [0012]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Tanizaki further teaches that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013]; and that the hollow-fiber membrane bundle has a filling rate of from 20 to 50% in a cross section of the casing [0014].
Tanizaki does not teach that bending resistance of the plurality of aligned hollow fiber membranes is from 15 mN to 25 nm, and wherein the bending resistance is measured by a method according to JISL1096 using a sample including seven hollow fiber membrane bundles having a width of 25 to 26 mm and a length of 51 mm, in which the hollow fiber membranes are folded back in units of 32 hollow fiber membranes (32 fil).
Takeda teaches a filter cartridge comprising hollow fiber membrane bundle which is formed by bending the hollow fiber membranes to have a U shape [0045] and discloses that polyethylene based hollow fiber membrane having particularly high strength elongation can have high curvature with small bending radius r when it is bent in U shape, it is particularly efficient when high curvature is desired, for example. However, in this embodiment, as described above, the hollow fiber membrane 14a is bent in U shape from the center part of the case 12 toward an inner wall, and thus the curvature can be relatively small (bending radius r is relatively large). Accordingly, the polysulfone based hollow fiber membrane 14a having excellent water permeability or the like is preferable [0049]. 
It is evident from disclose of Takeda and one of ordinary skill in the art would select bending resistance of hollow fiber membranes based on its application in the module. Selecting property of a material based on its application would have been obvious to one of ordinary skill in the art.
Tanizaki and Takahashi are analogous inventions in the art of hollow fiber membrane modules. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hollow fiber membrane so Tanizaki with teachings of Takahashi to provide the hollow fiber membranes having a bending resistance of from 15 mN to 25 mN to achieve desired mechanical strength to prevent breakage of the membranes. Takahashi disclose that the bending resistance if measured by ASTM-D2176. However, use of different method of measuring bending resistance does not change the fact that having higher bending resistance is desired (as disclosed by Takahashi) to improve mechanical strength of the membrane. . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Selection of desired bending resistance would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired mechanical strength.
Regarding claim 12, modified Tanizaki teaches limitations of claim 4 as set forth above. Tanizaki further teaches that both the first end of the hollow fiber membrane bundle formed by aligning a plurality of hollow fiber membranes in one direction and a second end on an opposite side from the first end are fixed in the case by potting portions, respectively (figs. 1, 4, 6, 7, 8, 9, 10, 12, 13, 15). 
Regarding claim 15, Tanizaki further teaches that the hollow-fiber membrane is characterized by being a composite membrane including a homogeneous layer with gas permeability and a porous support layer supporting the homogeneous layer [0011].
Regarding claim 16, Tanizaki further teaches that an outer diameter of each of the plurality of aligned hollow fiber membranes is 280 µm or less [0012]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 17, Tanizaki further teaches that the hollow-fiber membrane has fracture strength of 0.5 N/fil or more and has fracture elongation of 50% or more [0013].
Regarding claim 18, Tanizaki further teaches that the hollow-fiber membrane bundle has a filling rate of from 20 to 50% in a cross section of the casing [0014].
Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior arts, applicant admitted prior art (fig. 20 of instant application), and US 2017/0087518 (hereinafter referred as “Volmering”) fail to teach or suggest the hollow fiber membrane module of claim 13 having the hollow fiber membranes are arranged to form one tube having one hollow passage in the center. wherein the wall of the tube is formed by the plurality of layers of the hollow fiber membranes such that each laver is arranged concentrically around the passage and each layer is formed from the hollow fiber membranes arranged in a circular shape.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 05/27/22 with regard to rejection of claims 1, 3 and 5 under 35 U.S.C. 103 as being unpatentable over US 5730712 (hereinafter referred as “Falkvall”), in view of US 2004/0195165 (hereinafter referred as “Bernard”); and rejection of claims 1, 3, 5 and 7 under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (fig. 20), in view of US 4367139 (hereinafter referred as “Graham”), and US 2015/0314057 (hereinafter referred as “Labib”) have been fully considered but they are not persuasive. 
With regard to rejection of claim 1 as being obvious over applicant admitted prior art (fig. 20), in view of Graham, and Labib, applicant presented “advantageous effects achieved by the invention according to amended claim 1” under paragraph (a) on page 13-15, however did not present any argument against the rejection in paragraph (a). under paragraph (b), applicant argued that “As it was explained by the Applicant in the previous response, as can be recognized from present Fig. 1, the claimed short-path prevention body 114 is positioned between the hollow fiber membrane bundle 110 and the inner surface 116c of the case body 116. However, Graham describes in col. 9, lines 1-22 that flow diverters 20 and 22 have hollow fibers embedded in the solid material of the diverters.”. Applicant’s argument have been considereded, however, Graham also discloses “The flow diverter of this embodiment of the invention can be in any suitable configuration, for instance, it can be surrounded by hollow fibers which are not embedded therein, and may even surround hollow fibers which are not embedded therein, e.g., such as an annular ring.” (refer col. 5/Lines 9-29).
With regard to rejection of claim 1 as being obvious over Falkvall, in view of Bernard, applicant argued that “In the claimed apparatus, a to-be-treated liquid passes from the 1 cylindrical port 122 (a liquid flow-in port) in the direction towards third port 120c (a liquid flow-out port) which is arranged concentrically with the fiber membrane bundle and is located on the top (Fig. 1) of the case 112 and cylindrical body 116. The arrangements of the ports D-in-flow and D-out- flow and B-in-flow and B-out-flow in relation to the impediment 12 in Falkvall et al. is different as compared to the arrangement of port 122-in-flow, 120c-out-flow and short pass prevention element 114 in Fig. 1 in the present specification. Thus, Falkvall et al. do not describe the claimed apparatus.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argued that “"L" in Falkvall et al. is the length of the fiber rather than the distance "d12" (see present Fig. 1) and "1" does not correspond to the distance "dl1" and therefore Falkvall et al. do not suggest adjustment of the claimed ration dl2/dl1”. This is not found to be persuasive because the length “L” of Falkvall is substantially similar to claimed length dl2 as evident from fig. 3B of Falkvall. Furthermore, a specific example of l = 0.15L is within the claimed range since taking a measurement from a centerline of dialysate inlet flow port would still be smaller than 0.15L which would still be within claimed range.
Applicant further argued that “In addition, according to amended claim 1, the second end on an opposite side from the first end in the hollow fiber membrane bundle is not fixed in the case, and each of the hollow fiber membranes at the second end of the hollow fiber membrane bundle corresponding to a free end”. This is not found to be persuasive because this limitation is not in claim 1.
With regard to rejection of claims 4, 12, and 15-18 under 35 USC 103(a) as being obvious over Tanizaki, in view of Tajima; and claims 4, 12, and 15-18 under 35 USC 103(a) as being obvious over Tanizaki, in view of Takeda, applicant argued that Tanizaki, Tajima, and Takeda do not describe or suggest the limitations of amended claim 4 without specifically pointing out how the limitations patentably distinguishes from teachings of Tanizaki presented in the claim  rejection(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777